Case 1:18-cv-01880-EGB Document 112 Filed 02/06/20 Page 1 of 5
                                                       Redacted Version




                                                         COFC AR 58758
Case 1:18-cv-01880-EGB Document 112 Filed 02/06/20 Page 2 of 5
                                                       Redacted Version




                                                         COFC AR 58759
Case 1:18-cv-01880-EGB Document 112 Filed 02/06/20 Page 3 of 5
Case 1:18-cv-01880-EGB Document 112 Filed 02/06/20 Page 4 of 5
Case 1:18-cv-01880-EGB Document 112 Filed 02/06/20 Page 5 of 5
